Citation Nr: 0518831	
Decision Date: 07/12/05    Archive Date: 07/20/05	

DOCKET NO.  04-16 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for high cholesterol. 

2.  Entitlement to a higher initial (compensable) rating for 
coronary artery disease.



REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in which the RO denied service connection 
for high cholesterol and granted service connection for 
coronary artery disease with a noncompensable rating.  The 
veteran, who had active service from November 1955 through 
December 1976, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The veteran's claim for a higher initial (compensable) rating 
for coronary artery disease will be addressed in the remand 
portion of this opinion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
high cholesterol has been obtained.

2.  High cholesterol was not manifested during service or for 
many years following service, and is not shown to be causally 
or etiologically related to service.

3.  High cholesterol is not a disability for which VA 
compensation is payable.


CONCLUSION OF LAW

High cholesterol was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated March 2003.  This letter, 
provided to the veteran prior to the decision on the merits, 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the benefit 
sought and whether or not the veteran or the VA bore the 
burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertains to the claim.  

Thereafter, the veteran received the May 2003 rating decision 
and the Statement of the Case.  Collectively, these documents 
issued in connection with this appeal notified the veteran of 
the evidence considered, the pertinent laws and regulations 
and the reasons he was denied service connection for high 
cholesterol.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and private medical 
records are associated with the claims file.  Additionally, 
the veteran was afforded a VA examination in order to assess 
the current severity of the veteran's service connected 
disorder.  Neither the veteran nor his representative have 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in connection with his claim.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

In this case, the veteran contends he is entitled to service 
connection for high cholesterol.  Applicable law provides 
that service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  The term "disability" as used in 
chapter 11, and specifically in § 1110, should be construed 
to refer to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The May 2003 rating decision denied service connection on the 
basis that high cholesterol is not, in and of itself, a 
disability subject to service connection within the present 
meaning of VA law.  It is considered to be a laboratory 
finding, rather than a disability, because it does not 
manifest symptoms, clinical findings or any deficits in 
bodily functioning.  However, assuming high cholesterol were 
considered a disability in-and-of itself, the evidence of 
record in this case mandates a denial of the veteran's claim 
since no evidence exists illustrating that the veteran's high 
cholesterol was manifested in service or that it was in any 
way related to service.   

The veteran's service medical records contain no evidence of 
complaints, treatment, testing or diagnosis of high 
cholesterol while in service.  According to a letter dated 
April 2003, the veteran was not diagnosed with high 
cholesterol until November 1997, twenty years after 
separation from service.  A private medical record dated in 
January 1999 reports that the veteran had hyperlipidemia 
(high cholesterol), and in April 2003, the veteran was 
afforded a VA medical examination that noted a diagnosis of 
hypercholesterolemia (high cholesterol).  While these records 
clearly show that the veteran had high cholesterol in the 
late 1990's and presently has high cholesterol, none of these 
records contain any evidence that relate the veteran's high 
cholesterol to his time in active service.  Since the record 
is devoid of evidence showing manifestation or aggravation of 
high cholesterol during service, the veteran's claim for 
service connection for high cholesterol must be denied.  


ORDER

Service connection for high cholesterol is denied.


REMAND

A preliminary review of the record with respect to the 
veteran's claim for a higher initial evaluation for coronary 
artery disease discloses a need for further development prior 
to final appellate review.  The veteran essentially contends 
that the current evaluation assigned for his heart disability 
does not accurately reflect the severity of that disability.  
He maintains, in substance, that the symptomatology he 
experiences warrants a higher evaluation.  

The veteran's service medical records show he had high blood 
pressure upon his separation from service, but he was not 
taking medication at that time.  Private medical records show 
that the veteran was prescribed the medication Zocor in July 
1998.  Thereafter, the veteran was diagnosed and treated for 
coronary artery disease in January 1999.  In May 2002, the 
veteran requested service connection for heart disease.  He 
reported that he was taking four heart medications at that 
time.  

The veteran was afforded a VA examination in April 2003, in 
which he was diagnosed with the coronary artery disease, 
hypercholesterolemia, and hypertension.  The examiner noted 
the coronary artery disease could be due to hypertension, the 
veteran's age, male sex, hyperlipidemia, and family history 
of coronary artery disease.  

In a rating decision dated May of 2003, service connection 
for hypertension was granted with an evaluation of 10 percent 
on the basis that the veteran's disability required 
continuous medication for control of his high blood pressure.  
The veteran's claim for service connection for a heart 
condition was also granted pursuant to 38 C.F.R. § 3.104, 
Diagnostic Codes 7005 (coronary artery disease) and 7017 
(coronary bypass surgery), and assigned a noncompensable 
evaluation.  The Board observes that the schedular criteria 
under both diagnostic codes are identical.  
These Diagnostic Codes provide for a 10 percent rating 
evaluation upon a showing that a veteran takes continuous 
medication for his diagnosed coronary artery disease.    

In this case, the veteran reported at his VA examination that 
he presently takes three medications, (1) Zocor 20 mg, (2) 
Irbesartan/Avapro 300 mg and (3) Aspirin 81 mg.  As noted 
above, the veteran was prescribed Zocor in July 1998, prior 
to the veteran's diagnosis and treatment of coronary artery 
disease.  However, the records do not indicate for which 
disorder the veteran is taking Aspirin, nor do they indicate 
when the veteran was prescribed Irbesartan/Avapro or the 
purpose of that medication.  

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is desirable to determine if the 
medications presently being taken by the veteran constitute 
"continuous medication required" as contemplated in 
Diagnostic Codes 7005 and 7017.  The case is being returned 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1. The veteran should be requested to 
furnish a complete list of medications he 
is currently taking for the treatment of 
his coronary artery disease, a list of 
the complete names and addresses of any 
medical provider that has prescribed or 
directed the veteran to take medication 
for the purpose of treating his coronary 
artery disease, and should also be 
requested to provide any necessary 
authorizations for the release of medical 
records relating to the veteran's 
treatment with these medications.  After 
obtaining this information and the 
authorizations, the RO should obtain and 
associate those records with the claims 
file.  The veteran should also be 
informed, in the alternative, that he may 
obtain these records himself and submit 
them to the RO.  

2.  After obtaining these additional 
medical records, the RO should review the 
claims file, taking into consideration 
all evidence, to determine whether the 
medications presently being taken by the 
veteran (a) are being used to 
specifically treat his coronary artery 
disease, rather than his hypertension or 
high cholesterol, and (b) are being taken 
continuously.  If the record does not 
contain sufficient medical evidence to 
make a decision on the claim, the RO 
should obtain a medical opinion from the 
appropriate medical examiner to answer 
the medical questions presented by the 
veteran's claim.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


